   Case: 4:19-mc-00773-FRB Doc. #: 1 Filed: 10/15/19 Page: 1 of 3 PageID #: 1
                                                                                          FILED
                                                                                       OCT 15 2019
                                                                                    U.S. DISTRICT COURT
                             UNITED STATES DISTRICT COURT                          EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                                ST.LOUIS
                                   EASTERN DIVISION



IN RE: SUBPOENA
                                                   )4:
                                                   )
                                                        19M CO 0773 FRB
                                                       Case No.
                                                  )
                                                  )       FILED UNDER SEAL

   APPLICATION FOR ORDER COMMANDING TUMBLR, INC. NOT TO NOTIFY
            ANY PERSON OF THE EXISTENCE OF A SUBPOENA

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Matthew T. Drake,

Assistant United States Attorney for said District, and requests that this Court order Tumblr, Inc.,

hereinafter "the Service Provider") not to notify any person (including the subscribers or customers

of the account(s) listed in the attached subpoena) until the conditions identified herein are met,

concerning the following users account:

               noharal

       As grounds the Government states as follows:

       1.      The Service Provider is a provider of an electronic communication service, as

defined in Title 18, U.S.C., Section 2510(15), and/or a remote computing service, as defined in

Title 18, U.S.C., 2711(2). Pursuant to Title 18, U.S.C., Section 2703, the United States intends to

serve the attached subpoena. Pursuant to Title 18, U.S.C., Section 2703(c)(3), the Government or

agency receiving these records or information as a result of the subpoena will not provide notice

to the subscriber or customer of the aforementioned account(s).

       2.      This Court has authority under Title 18, U.S.C., Section 2705(b) to issue "an order

commanding a provider of electronic communications service or remote computing service to

whom a warrant, subpoena, or court order is directed, for such period as the court deems
   Case: 4:19-mc-00773-FRB Doc. #: 1 Filed: 10/15/19 Page: 2 of 3 PageID #: 2




appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

order." Id.

       3.      In this case, such an order is appropriate because the subpoena was issued in part

under the authority granted to this court pursuant to Title 18, U.S.C., Section 2703. This subpoena

is related to an ongoing criminal investigation that is not public and this portion of the investigation

is not known to the subjects of the investigation. Premature notification may alert the subject(s)

to the investigation. Some of the evidence in this investigation is stored electronically. If the

subjects were notified about the subpoena for the accounts referenced in this order, the subjects

could destroy evidence in other accounts they are using but of which the Government is not aware

at this time, including information saved in other electronic storage media. Accordingly, there is

reason to believe that notification of the existence of the subpoena will seriously jeopardize the

investigation, including giving the subjects an opportunity to: flee, destroy and/or tamper with

evidence; change patterns of behavior; or notify confederates. See Title 18, U.S.C., Section

2705(b)(2), (3), and (5).

        WHEREFORE, the United States respectfully requests, pursuant to Title 18, U.S.C.,

Section 2705(b), that the Court grant the attached Order directing the Service Provider not to

disclose the existence or content of this Application, the attached subpoena and any Order issued,

for a period of one year from the date of the Order, except that the Service Provider may disclose

the attached subpoena and any Order to an attorney for the Service Provider for the purpose of

receiving legal advice.

        The United States further requests that the Court order that this Application, attached

subpoena, and any resulting Order be sealed until further Order of the Court. As explained above,
   Case: 4:19-mc-00773-FRB Doc. #: 1 Filed: 10/15/19 Page: 3 of 3 PageID #: 3




there is good cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation.

                                               Respectfully submitted,

                                               JEFFREY B. JENSEN




Dated this   15th      day of October, 2019.
